                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEBRA VOLLE,
                                                                                          Case No. 19-cv-00545-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER GRANTING MOTION FOR
                                                                                          RELIEF FROM JUDGMENT
                                  10     SHERWIN PETROLEUM, INC.,
                                                                                          Re: Dkt. No. 40
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiff Debra Volle’s (“plaintiff”) motion for relief from
                                  15   judgment. Dkt. 40. Defendant Sherwin Petroleum, Inc. (“Sherwin Petroleum” or
                                  16   “defendant”) has not appeared in this action. The matter is fully briefed and suitable for
                                  17   decision without oral argument. Having read plaintiff’s papers and carefully considered
                                  18   her arguments and the relevant legal authority, and good cause appearing, the court
                                  19   hereby rules as follows.
                                  20          On January 30, 2019, plaintiff filed a complaint against Sherwin Petroleum alleging
                                  21   violations of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”) and
                                  22   the Unruh Act, Cal. Civ. Code § 51 et seq. Dkt 1. Plaintiff served defendant’s authorized
                                  23   agent with the summons and complaint on February 7, 2019. On July 10, 2019, plaintiff
                                  24   filed a First Amended Complaint (“FAC”) incorporating the results of a General Order 56
                                  25   joint site inspection with defendant that took place on March 19, 2019. Dkt. 16, ¶ 10.
                                  26   Despite the fact that defendant participated in the joint site inspection and plaintiff served
                                  27   a copy of the FAC on defendant, Sherwin Petroleum has not appeared before this court.
                                  28   Accordingly, the Clerk of Court entered default against defendant on August 27, 2019.
                                  1    Dkt. 22.

                                  2           Upon plaintiff’s motion for default judgment, Magistrate Judge Cousins issued a

                                  3    report and recommendation recommending that this court grant the motion, award

                                  4    plaintiff $12,000 in statutory damages, $10,664.50 in attorneys’ fees and costs, and enter

                                  5    injunctive relief requiring modification of defendant’s property. The court granted

                                  6    plaintiff’s motion for default judgment, awarded plaintiff statutory damages totaling

                                  7    $4,000, costs totaling $550, attorneys’ fees totaling $6,720, and litigation expenses

                                  8    totaling $3,047, for a total of $13,867. Dkt. 38. The court also awarded plaintiff “the

                                  9    injunctive relief specified in the magistrate judge’s report and recommendation.” Id. at 10.

                                  10   The court then issued judgment, but only indicated the damages, attorneys’ fees, and

                                  11   costs and did not order injunctive relief. Dkt. 39. Plaintiff filed the present motion

                                  12   pursuant to Federal Rule of Civil Procedure 60(a) to amend the judgment and include an
Northern District of California
 United States District Court




                                  13   order for injunctive relief. Dkt. 40.

                                  14          Federal Rule of Civil Procedure 60(a) provides, in relevant part: “The court may

                                  15   correct a clerical mistake or a mistake arising from oversight or omission whenever one is

                                  16   found in a judgment, order, or other part of the record. The court may do so on motion or

                                  17   on its own, with or without notice.” Fed. R. Civ. P. 60(a). A district court’s jurisdiction to

                                  18   enter an order nunc pro tunc under Rule 60(a) “is limited to making the record reflect

                                  19   what the court actually intended to do at an earlier date, but which it did not sufficiently

                                  20   express or accomplish due to some error or inadvertence.” Nisenan Tribe of the Nev.

                                  21   City Rancheria v. Jewell, 650 Fed. App’x 497, 499 (9th Cir. 2016) (quoting United States

                                  22   v. Sumner, 226 F.3d 1005, 1010 (9th Cir. 2000)). “What the district court intended to do

                                  23   may be determined by looking to the circumstances surrounding the original order and

                                  24   also to the court’s subsequent statements of its original intent, providing that the record

                                  25   gives no reason to doubt such statements.” United States v. Alisal Water Corp., No.

                                  26   5:97-CV-20099-EJD, 2019 WL 2603311, at *3 (N.D. Cal. June 25, 2019) (citing Guenther

                                  27   v. United States, 44 Fed. Appx. 149, 150 (9th Cir. 2002)).

                                  28          Here, the court granted plaintiff’s motion for default judgment and adopted
                                                                                      2
                                  1    Magistrate Judge Cousins’ report and recommendation, including the injunctive relief

                                  2    detailed therein. The judgment did not include the injunctive relief, but the court intended

                                  3    to award plaintiff injunctive relief as evidenced by adopting the report and

                                  4    recommendation and specifically referencing the injunctive relief specified in the report

                                  5    and recommendation. The “touchstone” of Rule 60(a) “is fidelity to the intent behind the

                                  6    original judgment.” Garamendi v. Henin, 683 F.3d 1069, 1078 (9th Cir. 2012).

                                  7                  A district court may also invoke Rule 60(a) to resolve an
                                                     ambiguity in its original order to more clearly reflect
                                  8                  contemporaneous intent and ensure that the court’s purpose is
                                                     fully implemented.
                                  9                  ....
                                                     If a judgment, as worded, is too vague to permit enforcement,
                                  10                 the court may reword the judgment as necessary to reflect its
                                                     original intent.
                                  11

                                  12   Id. (quoting 12 James W. Moore, Moore’s Federal Practice, § 60.11(1)(c) (2011)). That
Northern District of California
 United States District Court




                                  13   reasoning applies here and the court will issue an amended judgment to reflect its

                                  14   original intent. For the foregoing reasons, the court GRANTS plaintiff’s motion.

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 24, 2020

                                  17                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  18                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
